In the court below the appellants filed a petition in habeas corpus, incident to an extradiction proceeding. The petition was denied, and this appeal follows.
The provisions of Title 15, Sec. 369, Code 1940, do not appear to have been followed.
The Attorney General has filed a motion to dismiss the appeal. Omitting formal parts, the motion is:
"Comes the State of Alabama, by and through its Attorney General, A.A. Carmichael, and moves this Honorable Court to dismiss the above-styled cause, and states as grounds for said dismissal the following, separately and severally:
"1. For that it affirmatively appears from the transcript of the record in the above-styled cause that said case is an appeal in a habeas corpus proceeding wherein petitioner was denied discharge on habeas corpus on July 7, 1949, and further that said transcript of the record shows that the proceedings are not certified to be correct by the Judge or officer hearing the petition.
"2. For that said record was not filed and certified in the appellate court in the manner required by Title 15, Section 369, Code of Alabama 1940."
The authorities support the position of the Attorney General. Callahan v. State, 33 Ala. App. 362, 33 So.2d 743; Kitonis v. State, 33 Ala. App. 663, 34 So.2d 870.
It follows that the appeal must be dismissed. It is so ordered.
Appeal dismissed. *Page 658